         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 1 of 9




                                   STATEMENT OF FACTS

        Your affiant, Andrew S. Tokajer, is a Special Agent with the Florida Department of Law
Enforcement, assigned to the Pensacola Resident Agency as a Task Force Officer (hereinafter
“TFO”) with the Federal Bureau of Investigations (hereinafter “FBI”) Joint Terrorism Task Force,
and has served in that capacity since December of 2018. Your affiant has been a law enforcement
officer for approximately 12 years.

        In my duties as a TFO, I have participated in investigations of persons suspected of various
violations of Title 18 of the United States Code, including various federal and state violations, as
well as matters of international and domestic terrorism and weapons of mass destruction. As a
TFO, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws. Currently, I am
tasked with investigating criminal activity in and around the Capitol grounds on January 6, 2021.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proce-edings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 2 of 9




of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On January 7, 2021, an individual (W-1) provided a tip to the FBI, stating that she had seen
an individual by the name of Andrew GRISWOLD in NBC News’ coverage of the events of
January 6. W-1 provided the information regarding GRISWOLD voluntarily, without financial
compensation or other enticement/inducement, and W-1’s information was corroborated through
a review of publicly available information and law enforcement records.

        W-1 explained that W-1 grew up with GRISWOLD and saw him frequently. While she
has not seen him in person recently, she has continued to see photos of him on social media. W-1
provided the FBI with a screenshot of an NBC News broadcast covering the Capitol intrusion and
identified GRISWOLD in the screenshot.

        The FBI located the same image on Getty Images’ website, at
https://www.gettyimages.com/detail/news-photo/pro-trump-mob-breaks-into-the-u-s-capitol-on-
january-06-news-photo/1294949464?adppopup=true. The caption to the photograph notes that the
image was created on January 6, 2021, and states, in part, “A pro-Trump mob breaks into the U.S.
Capitol on January 6, 2021, in Washington D.C.” The image is below, with a yellow circle drawn
around the individual whom W-1 identified as GRISWOLD:
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 3 of 9




        Further review of Getty Images’ website revealed another photograph associated with the
January 6 intrusion into the Capitol. The individual who appears to be GRISWOLD is circled in
yellow.
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 4 of 9




        Your affiant has also identified the same individual – who appears to be GRISWOLD – in
video footage of the Capitol obtained from the Capitol police, filmed on January 6 during the
intrusion. The first two videos (two separate angles covering the same events), filmed at about
2:36 p.m., show a crowd inside the Capitol pushing aside police to open a door to the outside.
Once the crowd succeeds in opening the door, more intruders enter the Capitol from the outside,
including GRISWOLD. After GRISWOLD enters the building, he climbs up on a bench and holds
up a cell phone, appearing to be taking a photo or video of himself. He then points toward a
staircase, walks toward it, and begins to climb the steps. In the next video (from the Capitol’s
Gallery stairs, at about 2:40 p.m.), GRISWOLD walks up the stairs, hugs another individual
making a video of the event, and repeatedly raises his fists in the air. Finally, in the fourth video,
GRISWOLD appears to run down a hallway in the Capitol.

       Below are screenshots from the videos, with the image of the individual whom your affiant
believes is GRISWOLD, circled where he appears in a crowd:
Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 5 of 9
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 6 of 9




         In each of these Capitol videos, GRISWOLD is wearing a camouflage jacket and white
shirt, as in the photographs from Getty Images. Other individuals in the Getty Images photos, such
as the man with a blue sweatshirt and orange hat, are also visible in the Capitol video footage. In
addition, W-1 has identified GRISWOLD from a screenshot of this Capitol footage.

                   Video Footage Showing GRISWOLD in the Senate Gallery

        The FBI has also reviewed camera footage obtained from an individual (W-2) who also
entered the Capitol on January 6. At multiple points during the video, an individual who appears
to be GRISWOLD is visible, wearing a camouflage jacket. In addition, other individuals who are
visible in other video or photographs of GRISWOLD, such as the man with the blue sweatshirt
and orange hat in the first Getty Images photo described above, also appear.

       At one point in the video, W-2 walks through a hallway, and GRISWOLD is visible ahead.
W-2 then enters the Senate gallery, and GRISWOLD is again visible, as seen in the screenshot
below:
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 7 of 9




                             GRISWOLD’s Statements on January 6

        In addition, GRISWOLD appeared in a video posted on Twitter, making statements about
his intrusion into the Capitol. A Twitter user with the initials M.M. posted the video at 3:34 p.m.
on January 6 – less than one hour after the Capitol video footage depicted GRISWOLD entering
the Capitol. M.M. describes himself as the Washington Bureau Chief for a Canadian online news
magazine called The Post Millennial. The caption for the video reads, in part: “LIVE in DC:
Protestor speaks to The Post Millennial’s [M.M.].” The Post Millennial reposted the video to its
own Twitter account. The video appears to depict GRISWOLD, again wearing a camouflage
jacket and white shirt, on the steps outside a building with columns, which may be the U.S. Capitol.

      GRISWOLD appears in a crowd of people, some of whom are wearing Trump hats and
waving flags. A screenshot is below:
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 8 of 9




       In the video, GRISWOLD states, in substance:

                        We took the building. They couldn’t stop us. And now they
               know we can do it again and we will fucking do it again. This is
               America and we love this country and they are not going to fucking
               take it again.

                      Pelosi, Schumer, all you mofos, back off, this is our country,
               we are willing to do whatever it takes to keep it. Don’t mess with
               us. Back off. This is our country. We showed ‘em today. We took
               it. They ran. And hid.

        In other words, GRISWOLD seems to be praising the Capitol intrusion, gloating that he
and the others “showed” the elected officials who were trying to certify the Electoral College vote
by forcing them to hide – i.e., evacuate from the House and Senate chambers.

                               Further Identification of GRISWOLD

        FBI database searches provided an address for GRISWOLD in Niceville, Florida. On
January 22, 2021, your affiant went to the address and spoke with a woman who identified herself
as GRISWOLD’s wife. On January 7, 2020, the State of Florida issued GRISWOLD a driver’s
license. The FBI obtained a copy of the driver’s license and compared the photo with the
surveillance video along with the photos from Getty Images, and reasonably believes that the
individual in the video and images from the Capitol breach appears to be GRISWOLD.

                                           Location Data

        Law enforcement database searches indicate that GRISWOLD is the subscriber of a cell
phone associated with the phone number ***-***-8211. According to records obtained through a
search warrant which was served on AT&T, on January 6, 2021, in and around the time of the
incident, the cellphone associated with ***-***-8211 was identified as having utilized a cell site
consistent with providing service to a geographic area that includes the interior of the United States
Capitol building.
         Case 1:21-cr-00459-CRC Document 1-1 Filed 02/26/21 Page 9 of 9




         Based on the foregoing, your affiant submits that there is probable cause to believe that
GRISWOLD violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        Your affiant submits there is also probable cause to believe that GRISWOLD violated 40
U.S.C. § 5104(e)(2)(B), (D), and (G), which makes it a crime to willfully and knowingly (B) enter
or remain in the gallery of either House of Congress in violation of rules governing admission to
the gallery adopted by that House or pursuant to an authorization given by that House; (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

       Finally, your affiant submits there is probable cause to believe that GRISWOLD violated
18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.

                                              Respectfully submitted,



                                              __________________________________________
                                              TASK FORCE OFFICER ANDREW S. TOKAJER
                                              FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 26 day of February 2021.                             Digitally signed by G.
                                                                     Michael Harvey
                                                                     Date: 2021.02.26
                                                                     17:08:03 -05'00'
                                             __________________________________________
                                             G. MICHAEL HARVEY,
                                             U.S. MAGISTRATE JUDGE
